UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         12/27/2019
ESTHER SOLOMON,
                                 Plaintiﬀ,
                                                                 ORDER
                   – against –
                                                             18 Civ. 04615 (ER)
FORDHAM UNIVERSITY,

                                 Defendant.


         �e Court is in receipt of Solomon’s letter of December 17, 2019, Doc. 62, and
Fordham’s reply of December 23, 2019. �e parties are directed to appear for a

discovery conference on January 29, 2020 at 10:30 a.m. �e Clerk of Court is

respectfully directed to mail a copy of this Order to Solomon.


It is SO ORDERED.


Dated:    December 26, 2019
          New York, New York

                                                          VERNON BRODERICK,
                                                       U.S. DISTRICT JUDGE, PART I
